—Judgment, Supreme Court, New York County (Albert Williams, J.), rendered April 3, 1991, upon a jury verdict, convicting defendant of criminal possession of a controlled substance in the third degree and imposing a prison term of 4 Vi to 9 years, unanimously affirmed.
Viewing the evidence in the light most favorable to the prosecution and giving it the benefit of every reasonable inference (People v Malizia, 62 NY2d 755, cert denied 469 US 932), we find the evidence was sufficient as a matter of law to support the verdict finding defendant guilty beyond a reasonable doubt of criminal possession of a controlled substance in *469the third degree (see, People v Ortiz, 170 AD2d 396, lv denied 77 NY2d 998). Furthermore, upon an independent review of the facts, we find the verdict was not against the weight of the evidence (see, People v Bleakley, 69 NY2d 490). The issues raised by defendant concerning the credibility of the police officers and the weight to be given to their testimony were properly placed before the jury and we find no reason to disturb its determination.
Defendant’s arguments concerning the propriety of the court’s main charge and supplemental instructions have not been preserved for appellate review (People v Lewis, 177 AD2d 421, 421-422, lv denied 79 NY2d 949), and we decline to review them in the interest of justice. Were we to consider them in the interest of justice, we would nonetheless affirm, finding them to be without merit.
We have considered defendant’s remaining contentions and find them to be without merit. Concur — Milonas, J. P., Rosenberger, Ross and Kassal, JJ.